 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
                            UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14
     HANS MENOS, derivatively on behalf of       Case No. 3:17-CV-00662-LRH-CBC
15   ECO SCIENCE SOLUTIONS, INC.,

16                 Plaintiff,
                                                     STIPULATION AND ORDER
17   v.                                              REGARDING DEFENDANTS’
                                                      RESPONSE TO AMENDED
18   JEFFERY L. TAYLOR, DON L.                      COMPLAINT AND PLAINTIFF’S
     TAYLOR, L. JOHN LEWIS, S.                     RESPONSE TO THE EMERGENCY
19   RANDALL OVESON, and GANNON                     MOTION TO STAY CIVIL CASE
     GIGUIERE,
20                                                          (First Request)
                    Defendants,
21
          and
22
     ECO SCIENCE SOLUTIONS, INC.,
23
                    Nominal Defendant.
24

25

26
27

28
                                             1
            STIPULATION REGARDING DEFENDANTS’ RESPONSE TO AMENDED
 1       COMPLAINT AND PLAINTIFF’S RESPONSE TO THE EMERGENCY MOTION TO
                                 STAY CIVIL CASE
 2
            Pursuant to LR IA 6-1, LR IA 6-2, LR 7-1, and Fed. R. Civ. P. 15(a)(2), Plaintiff Hans
 3
     Menos (“Plaintiff”), by and through his counsel the law firms of Leverty & Associates Law Chtd.
 4
     Ltd. and The Rosen Law Firm, P.A. and Defendants Jeffery L. Taylor, Don L. Taylor, L. John
 5
     Lewis, S. Randall Oveson and Gannon Giguiere (collectively, “Individual Defendants”) and
 6
     Nominal Defendant Eco Science Solutions, Inc. (“Nominal Defendant” and with Individual
 7
     Defendants, “Defendants”), by and through their counsel, the law firm of Greenberg Traurig, LLP,
 8
     hereby stipulate and agree that due to the criminal indictment against Defendant Gannon Giguiere,
 9
     U.S.A. v. Giguiere, et al., Case No. 18-CR-3071-WQH (S.D.Cal.) (the “Criminal Indictment”):
10
            (1) The February 11, 2019 deadline for Defendants’ response to the Verified First
11
     Amended Shareholder Derivative Complaint (“Amended Complaint”) (Dkt. No. 49) is vacated
12
     and Defendants do not need to respond to the Amended Complaint until the stay issue is resolved
13
     in the related derivative actions, Bell v. Taylor, et al., Case No. 17-cv-00530 (D. Hawaii) and
14
     D’Annunzio v. Taylor, et al., Case No. 18-cv-00016 (D. Hawaii) (the “Hawaii Actions”)1; and
15
             (2) Plaintiff’s response to the Emergency Motion to Stay Civil Case (“Stay Motion”) (Dkt.
16
     No. 52) is held in abeyance until Judge Kobayashi makes a determination on Defendants’ motions
17
     to stay the Hawaii Actions. If Judge Kobayashi denies Defendants’ motions to stay in the Hawaii
18
     Actions, then Defendants shall withdraw their Stay Motion in this action and stipulate to a deadline
19
     for Defendants’ response to the Amended Complaint. If Judge Kobayashi grants Defendants’
20
     motions to stay in the Hawaii Actions, then the Parties will enter into stay with similar terms as
21
     the stay entered in the Hawaii Actions.
22
            The Parties will promptly notify the Court with any decisions and deadlines entered in the
23
     1
24     On January 29, 2019, Defendants filed similar motions to stay in the Hawaii Actions. On January
     30, 2019, Judge Leslie E. Kobayashi affirmed that the hearing on the motions to stay will proceed
25   on March 15, 2019, but granted Defendants’ ex parte application to extend their deadline to
     respond to the Hawaii Complaint until after the stay issue was resolved. Judge Kobayashi stated
26   that if the stay motions are granted, then Defendants’ deadline to respond to the Hawaii Complaint
27   will be stayed. When the stay is lifted, a new deadline for Defendants’ response to the Hawaii
     Complaint will be issued. If the stay motions are denied, then Judge Kobayashi will set forth the
28   deadline for Defendants’ response to the Hawaii Complaint.

                                                      2
 1   Hawaii Actions. This is the first stipulation requesting a new schedule for the response to the
 2   Amended Complaint due to the Criminal Indictment and for Plaintiff’s response to the Stay
 3   Motion.
 4

 5    Dated: February 4, 2019                        By: /s/Patrick R. Leverty
 6                                                   Patrick R. Leverty
                                                     LEVERTY & ASSOCIATES LAW CHTD.
 7                                                   832 Willow Street
                                                     Reno, NV 89502
 8
                                                     Phillip Kim
 9                                                   THE ROSEN LAW FIRM, P.A.
10                                                   275 Madison Avenue, 34th Floor
                                                     New York, NY 10016
11
                                                          Attorneys for Plaintiff
12

13

14
      Dated: February 4, 2019                        By: /s/Joel M. Eads
15                                                   _ Mark E. Ferrario
                                                         Christopher R. Miltenberger
16
                                                         GREENBERG TRAURIG, LLP
17                                                       3773 Howard Hughes Parkway
                                                         Suite 400 North
18                                                       Las Vegas, NV 89169
19                                                       Joel M. Eads
20                                                       GREENBERG TRAURIG, LLP
                                                         2700 Two Commerce Square
21                                                       2001 Market Street
                                                         Philadelphia, PA 19103
22
                                                     Attorneys for     Defendants   and   Nominal
23                                                   Defendant
24
                                         IT IS SO ORDERED:
25

26                                       ________________________________________________
                                         LARRY R. HICKS
27
                                         UNITED STATES DISTRICT JUDGE
28
                                         DATED: February 5, 2019
                                                3
